Name: 2013/811/EU: Council Decision of 17Ã December 2013 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment and repealing Decision 2011/444/EU
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service
 Date Published: 2013-12-31

 31.12.2013 EN Official Journal of the European Union L 355/91 COUNCIL DECISION of 17 December 2013 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment and repealing Decision 2011/444/EU (2013/811/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 2 of those Staff Regulations and Article 6 of those Conditions of Employment, Whereas: (1) Under the first subparagraph of Article 240(2) of the Treaty on the Functioning of the European Union, the General Secretariat of the Council comes under the responsibility of a Secretary-General. (2) In the light of Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council (2) introducing a new function group AST/SC, a new decision should be adopted, determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment, and Council Decision 2011/444/EU (3) should be repealed, HAS ADOPTED THIS DECISION: Article 1 The powers conferred by the Staff Regulations of Officials of the European Union (the Staff Regulations) on the Appointing Authority, and by the Conditions of Employment of Other Servants of the European Union (the Conditions of Employment) on the authority competent to conclude contracts of employment shall, as regards the General Secretariat of the Council, be exercised: (a) by the Council for the Secretary-General; (b) by the Council, on a proposal from the Secretary-General, for the application to Directors-General of Articles 1a, 30, 34, 41, 49, 50 and 51 of the Staff Regulations; (c) by the Secretary-General in other cases. The Secretary-General is authorised to delegate, in whole or in part, to the Director-General of Administration any or all of his powers as regards the application of the Conditions of Employment and the application of the Staff Regulations to officials in the AST and AST/SC function groups, except for powers in respect of the appointment and termination of service of officials and the engagement of other servants. Article 2 Council Decision 2011/444/EU is hereby repealed. Article 3 This Decision enters into force on 1 January 2014. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Regulation (EEC, Euratom, ECSC) No 259/68 of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities (OJ L 56, 4.3.1968, p. 1). (2) Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council of 22 October 2013 amending the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union (OJ L 287, 29.10.2013, p. 15). (3) Council Decision 2011/444/EU of 12 July 2011 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment and repealing Decision 2006/491/EC, Euratom (OJ L 191, 22.7.2011, p. 21).